DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action was written in response to the Applicants Remarks filed 10/11/22.  Claims 1, 2, 4-13, and 19-21 are pending and have been examined on the merits.  Claims 3, 14-18, have been cancelled.  Claim 21 is new.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-13, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20160278422 in view of De Jong et al. (US 20150335043 A1).
Regarding Claims 1, 2, 4, 5, 6, and 9:  Lee discloses harvesting plant material namely barley, wheat, oat,  fescue, Lolium (all from the family Poaceae) [abstract; 0035; 0108] and discloses the extraction of fructan from the grass [abstract].  Lee discloses extracting proteins [0201; 0210].   Lee discloses fructan content of high sugar grasses at up to about 30% [0037].  Lee discloses fructans as FOS  [0211]. Lee discloses preferably feeding to monogastric animals [claim 49].  Lee discloses the feed as suitable for dogs, cats, poultry, swine which are non-ruminant animals (monogastric) [0067].
Lee does not disclose separating protein for feeding non-ruminant animals. 
Lee does not disclose the fructan and protein components being at least 20% dry matter of the plant parts.
Dejong discloses harvesting plant material [0100-0106].  Dejong discloses extracting protein  [0019-0022].   Dejong discloses that the plant material can be a grass [0044].  Dejong discloses separating the protein [0021].  Dejong discloses that the protein makes up 20 to 50% the dry solids content of the extracted plant juice [0036].  Dejong discloses proteins edible for animals namely mammals [0081].  
At the effective filing date of the invention it would have been obvious to modify the method of Lee to include extracting proteins for use in animal feeds as in Dejong in order to provide beneficial and more complete supplement to the animal feed by the inclusion of proteins along with the prebiotic. 
Regarding the amounts of protein and fructans, it would have been obvious that the amounts would have been in excess of 20% (claim 1) and in excess of 25% (claim 5) of the plant material since Lee discloses grasses as having up to 30% fructans and Dejong discloses plant juice having 20 to 50% protein.
Further regarding the limitation of wherein the fructan stimulates bacterial growth and protein production in the large intestine of said non-ruminant animals and reduces the concentration of amino acid catabolites in the large intestine, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 7:  Lee as modified discloses as discussed above in claim 6.  Lee discloses using plant material from different types grasses and Dejong discloses using plant material from grasses, algae, and leaves of beets [0044].
It would have been obvious to include plant material from different types of grass or from a different type of plant material in order to provide a greater variety of protein in the supplement.
Regarding Claim 8:  Lee as modified discloses as discussed above in claim 6.  Lee discloses utilizing the fructan in human foods fructan in dairy products including yogurt [0075-0077] therefore it would have been obvious to modify Lee to include part of the fructan as a nutritional supplement in human foods. 
Regarding Claim 10:  Lee as modified discloses as discussed above in claim 1.  Dejong discloses extraction of proteins no more than 1 day (16-24 hours), and preferably less than 8 hours after harvesting [0042].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Lee to include extracting less than 8 hours after harvesting as in Dejong in order to retain the highest level of undegraded protein in the plant material. 
Regarding Claim 11:  Lee as modified discloses as discussed above in claim 1.  Dejong discloses extraction of proteins no more than 1 day (16-24 hours), and preferably less than 8 hours after harvesting [0042].  Further Dejong discloses extracting close to the harvesting location/on site [0046].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Lee to include extracting close to the harvesting location as in Dejong in order to retain the highest level of undegraded protein in the plant material. 
Regarding Claim 12:   Lee as modified discloses as discussed above in claim 1.  
Dejong discloses extraction of proteins no more than 1 day (16-24 hours), and preferably less than 8 hours after harvesting [0042].  Further Dejong discloses extracting close to the harvesting location/on site or using a mobile extraction system [0046].
Although Dejong does not disclose extracting near or at the feeding location, it would have been obvious to one of ordinary skill in the art to modify Lee to perform the extraction near the animal feeding location in order to preserve the nutritional properties since Dejong emphasizes the importance of preserving the nutritional properties of plant material.  Further, the grasses are produced on farms and are often farms housing non-ruminant animals and it would have been convenient to provide the extracted fructans and protein for feed at the feeding location of the animals in order to further preserve the nutritional qualities of the supplement.
Regarding Claim 13:   Lee as modified discloses as discussed above in claim 11.  
Dejong discloses extraction of proteins no more than 1 day (16-24 hours), and preferably less than 8 hours after harvesting [0042].  Further Dejong discloses extracting close to the harvesting location/on site or using a mobile extraction system [0046].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Lee to include using a mobile extraction system as in Dejong in order to perform extraction on site or wherever desired and in order to retain the highest level of undegraded protein in the plant material. 
Regarding Claim 19:  Lee as modified discloses as discussed above in claim 1 and there discloses plants from the Family Poaceae, and FOS.
Lee does not disclose that the extraction is performed at or near the harvest location.
Dejong discloses extraction of proteins no more than 1 day (16-24 hours), and preferably less than 8 hours after harvesting [0042].  Further Dejong discloses extracting close to the harvesting location/on site [0046].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Lee to include extracting close to the harvesting location as in Dejong in order to retain the highest level of undegraded protein in the plant material. 
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20160278422 in view of Dejong (US 20150335043 A1) as applied to claim 1 above and in further view of Kies et al. (CA 2346075).
Regarding Claim 20:  Lee as modified discloses as discussed above in claim 1 and discloses plants from the Family Poaceae, and FOS and including in animal feed as a supplement as discussed above in claim 1.  Lee discloses the feed for administration to monogastric animals [claims 47 and 49]. 
Lee does not disclose that the extraction is performed at or near the harvest location.
Lee does not disclose an active step of feeding to animals.
Dejong discloses extraction of proteins no more than 1 day (16-24 hours), and preferably less than 8 hours after harvesting [0042].  Further Dejong discloses extracting close to the harvesting location/on site [0046].
Kies discloses feeding an animal feed to monogastric animals [pg. 7, lines 24-27].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Lee to include extracting close to the harvesting location as in Dejong in order to retain the highest level of undegraded protein in the plant material.
At the effective filing date of the invention it would have been obvious to one of ordinary skill to modify the method of Lee to include a step of actively feeding to animals as in Kies in order to feed and thereby sustain and provide nutrition to animals.
Further regarding the limitation of wherein the fructan stimulates bacterial growth and protein production in the large intestine of said non-ruminant animals and reduces the concentration of amino acid catabolites in the large intestine, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 21:  Lee as modified discloses as discussed above in claim 1 and discloses plants from the Family Poaceae, and FOS and including in animal feed as a supplement as discussed above in claim 1.  Lee discloses the feed for administration to monogastric animals [claims 47 and 49]. 
Lee does not disclose an active step of feeding to animals.
Kies discloses feeding an animal feed to monogastric animals [pg. 7, lines 24-27].
At the effective filing date of the invention it would have been obvious to one of ordinary skill to modify the method of Lee to include a step of actively feeding to animals as in Kies in order to feed and thereby sustain and provide nutrition to animals.
Further regarding the limitation of wherein the fructan stimulates bacterial growth and protein production in the large intestine of said non-ruminant animals and reduces the concentration of amino acid catabolites in the large intestine, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Response to Arguments
The Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive. 
On pages 6-7, the Applicants assert that Lee is directed to a biorefinery process and not harvesting FOS.
The Examiner disagrees with the Applicants characterization.  Lee is clearly directed to producing fructan/FOS for use in food or feeds.  Applicants characterization of Lee as a biorefinery process as opposed to harvesting is a matter of semantical difference.  Lee discloses the same steps as claimed except for the separation of protein.  The Examiner maintains that Lee is still relevant to the instant claims.
On page 7, the Applicants assert that Lee and DeJong do not disclose at least 20% of the dry solids is extracted from protein and/or fructan.  The Applicants assert that DeJong discloses the dry weight matter in juice and that this is not the same as recited and that “more than 20 wt.% of the dry solid content of the plants and/or plant parts is extracted as protein and fructan, of claim 1 because DeJong’s % values are based on the concentration of protein only, not protein and fructan.”
The Examiner disagrees. The Applicants essentially assert that the juice in DeJong is not the same substrate as claimed.  Applicants again make a semantical argument.  It is clear that in disrupting the plant material that a “juice” would be formed.  It is not clear how a step of extraction is to be performed without some disruption of the plant material.  DeJong does not limit the term “juice” to a lay sense, which may be a drinkable sweetened beverage product, but was more broadly used in its disclosure of the mechanical disruption of plant material. 
Further the Examiner maintains that Lee disclosed the amount of fructan extracted from plant material and that DeJong was not relied upon for that portion of the claim.  The combination of the amounts of fructan from Lee and protein from DeJong met the claim limitation.  Further, Applicants have not claimed a process of extraction. Instead Applicants have claimed when or where in the environment to perform an extraction process.
For the reasons above the rejections have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793